Voorhies, J.
The prisoner being sentenced by the court to imprisonment for life in the State Prison, for the the crime of murder, took an appeal.
The only ground of complaint which he urges, as invalidating the verdict of the jury, is the reception in evidence of his declarations or confession to the witness James Collins.
The bill of exception states that James Collins “and three others had the prisoner in charge to bring him to the Parish Jail as aforesaid; that witness was detailed as special officer to conduct him to jail, and that witness and one of the other persons so conducting him, were armed; and that witness’s arms were exposed ; to the introduction of which said testimony the prisoner, by his counsel, objected as being inadmissible evidence, which said objection was overruled by the court for the following reason, viz: That no threats or menaces were made by the witness to the prisoner,' — no inducement offered to him to make this statement, — that he was not in duress but in the legal custody of the witness, — and that the answers of the prisoner to the questions of the witness were entirely voluntary on his part.”
The question of law presented for adjudication, under the above bill of exceptions, is as to the admissibility in evidence of the voluntary confession made by a prisoner to the officer having him in his legal custody. There can be no doubt upon this point: the statement should go to the jury. All confessions made by the prisoner, except when they have been obtained by duress or through inducements or promises, are legitimate evidence, whether made to private individuals, or to persons in authority. Such is the common law rule. Even our statutes provide that the voluntary declaration of the accused before the committing magistrate, is evidence. Archibold Cr. Pl. 128 ; Greenleaf’s Evid., g 222 ; State v. George, 15 An. 146.
Judgment affirmed.